ae’ fun seein pb et oR

Z860PCLIL TL 0

 

 

LOovZ? diZ
50S 00" ‘¢ EBLECED
30S $ 6102/¥7/S0
qIWW SSV1O-LSUid persodoau

 

ae
St tena
Pe pe A em coma
wy WD
law Ve
LYACD Je

ed ed ESATO

 

OuSeTSNaAIUo

 

as wn cae

 

 

 

€078Z ON “A.LLOTUVHO
‘AAV GNVTAAUTO 9I9T te

‘Vd ‘NOdVa AATSIVG STTHM

‘ur ‘ NOdVa “H SATAVHD

SSHNISNE TVIOIdIO__ o&

10PLZ ON ‘OWOMSNATYD s+
LOp Wooy aNs oA] SOMA HZ"

LTaNOD LONILSIC SALVLS daLINn.
SMWATO AHL AO FOWAO

~~

Case 1:18-cv-00489-CCE-JEP Document 16 Filed 06/03/19 Pane 1 of 2
 

 

ee

ard
i
}
j

‘anne “Cm

enn

 

 

Case 1:18-cv-00489-CCE-JEP Document 16 Filed 06/03/19 Pane ? of 2
